DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (US PGPub # 2016/0040984) in view of Reynolds et al (US PG Pub # 2011/0267200). The Byrne reference discloses a detector configured to detect, by using a captured image obtained by capturing a road and a vehicle present on the road, a displacement amount in the captured image (¶ 0019), the displacement amount corresponding to displacement caused on the road by application of a load of the vehicle (¶ 0026). However, it is unclear if the displacement amount is used to calculate the weight of the vehicle based on the detected load amount. 
	The Reynolds reference discloses a weighing in motion system that used a storage unit (304) configured to store information indicating a relation between a vehicle load and the displacement amount (¶¶ 0058, 0074, 0083 & 0086-0088), and a load calculator configured to calculate the load based on the displacement amount and a weight signal form a scale embedded in the road (¶ 0114). Since the Byrne reference suggests that the physical displacement of the existing road itself was related to the vehicle load, it would have been obvious to simply program the system of Reynolds to simply calculate the weight of the vehicle from a stored table of information correlating pavement displacement to vehicle load and calculating load from the image itself thus reducing the need for a separate scale to be placed in the roadway, simplifying the installation and reducing the overall cost of the weigh in motion system (Reynolds; ¶ 0082).
	With respect to claims 2-4 & 6, the Reynolds reference discloses that it was known to place reference marks in the background to aid in image analysis (Fig. 7), so it would have been obvious to the ordinary practioner to project reference marks onto the road or the background to aid in imaging analysis.
	Wdth respect to claim 5, any weigh in motion system would have needed a timing signal to alert the system when to take the different images so as to best capture the maximum displacement to insure the accuracy of the weighing, so this modification would have necessary for the system to be operative.
	With respect to claim 7, calculating correction coefficients from a histogram of collected data would have necessary for calibrating the system for accuracy.
	The rest of the claims simply repeat the limitations already addressed, above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856